DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 01/05/2022 has been entered. Claims 1, 4, 7, 10, 11, 16-20, 23, and 25 were amended. Claims 1-25 remain pending in the application. 
Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 

    PNG
    media_image1.png
    389
    627
    media_image1.png
    Greyscale
Regarding claim 1: Applicant amended the claim as follows: 

a processor configured to acquire a full fingerprint image of a finger of a user based on the finger being in contact with a display of the wearable device” and “wherein the a-processor is further configured to control the display to guide the user, based on the acquired partial fingerprint image acquired from the sensor and the full fingerprint image of the finger acquired from the display”. The broadest reasonable interpretation to these new limitations is that the wearable device comprises two sensors one in the display to acquire a full fingerprint image and one disposed on a stem (button) on the side of the wearable device to acquire a partial fingerprint image. 
Change discloses a sensor that acquires partial fingerprint images and discloses guiding the user based on the partial fingerprint image and a full fingerprint image but the full fingerprint image is not acquired by a sensor disposed under the display. Chang discloses in ¶ [0032] “…A true finger image may also be displayed by a real photograph, or the finger's outlook is the true photo but the fingerprint is drawn.” But Chang fails to disclose, teach, or suggest having a sensor under-display and acquire the full fingerprint image from the display.
In a related art, Aleksander (US 20150186705) discloses a wearable device with multiple fingerprint sensors for added security by requiring the user to scan a different finger on each sensor. However, Aleksander also fails to teach, disclose, or suggest using these sensor to capture the fingerprint image of the same finger (a partial image and a full image).
Regarding claims 2-6 and 9-15: the claims depend directly or indirectly from claim 1; therefore allowed for the same reasons. 
Regarding claim 7: Applicant amended claim 7 to be written in the independent form. Claim 7 was indicated to include an allowable subject matter in the Non-Final Office Action dated 10/20/2021 for the following reasons:

    PNG
    media_image2.png
    285
    789
    media_image2.png
    Greyscale

Regarding claim 8: the claim depends directly or indirectly from claim 7; therefore allowed for the same reasons.

Regarding claim 16: Applicant amended the claim to include similar limitations to those of claim 1; therefore allowed for the same reasons. 

Regarding claim 17: the claim depends directly or indirectly from claim 16; therefore allowed for the same reasons.

Regarding claim 18: Applicant amended the method claim to include similar limitations to those of claim 1; therefore allowed for the same reasons.

Regarding claims 19-22 and 24-25: the claims depend directly or indirectly from claim 1; therefore allowed for the same reasons.

Response to Arguments
Applicant’s arguments, see page 11 of the response, filed 01/05/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claim 1 has been withdrawn. 

    PNG
    media_image3.png
    676
    931
    media_image3.png
    Greyscale
On page 11, Applicant argues:


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945. The examiner can normally be reached Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665